MEMORANDUM**
Zameer R. Azam, a California state prisoner, appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendant newspaper published libelous matter accusing Azam of felonious acts. We review do novo a dismissal under 28 U.S.C. § 1915(e)(2), Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we may affirm on any ground supported by the record, Graves v. City of Coeur D’Alene, 339 F.3d 828, 846 n. 23 (9th Cir.2003). We affirm.
Dismissal of this action was proper, because Azam failed to allege that the Contra Costa Times’ actions deprived him of a constitutional right. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988); Paul v. Davis, 424 U.S. 693, 712, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976) (allegations of defamation alone are insufficient to support a section 1983 claim).
The remaining contentions lack merit.
Azam’s motions for this court to take judicial notice of materials relating to his criminal proceedings are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.